Citation Nr: 1534376	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  10-31 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected hypertension.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1976 to September 1992 and from January 2003 to July 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim.  The Veteran asserts that her sleep apnea manifested during her active duty service or developed secondary to her service-connected hypertension.

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service treatment records show that on a Report of Medical History, dated in April 2005, the Veteran indicated that she sometimes had trouble sleeping. 

Post service treatment records dated in July 2007 show that the Veteran complained of having problems sleeping.  An August 2007 VA sleep study note reflects that the Veteran was diagnosed with moderately severe multi-positional obstructive sleep apnea.  

In February 2010, the Veteran submitted articles regarding obstructive sleep apnea and information regarding risk factors for hypertension.

The Veteran was afforded a VA respiratory disease examination in June 2010.  The examiner opined that the Veteran's sleep apnea was not caused by or permanently aggravated by the Veteran's service-connected hypertension.  She stated that hypertension was not a risk factor for the development or aggravation of sleep apnea.  However, the examiner did not consider the articles submitted by the Veteran indicating a relationship between sleep apnea and hypertension.  

Moreover, the examiner did not provide an etiology opinion regarding the likelihood of a relationship between the Veteran's military service and her current sleep apnea, other than to observe that the Veteran's service treatment records are negative for a diagnosis of sleep apnea.  It is particularly important to address the potential for a direct relationship with military service in cases like this where the disability in question was diagnosed only two years after discharge from active military service.  For these reasons, the Board finds the June 2010 medical opinion to be inadequate.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On remand, the AOJ should request that the examiner who conducted the June 2010 VA examination prepare an addendum to address these issues.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the June 2010 VA examiner for an addendum.  If the examiner is no longer available, arrange for an opinion from another qualified medical examiner.  Schedule the Veteran for an examination only if deemed necessary by the examiner in order to provide the opinion.  The examiner must review the claims folder and note such review in the report.

The examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea had its onset in service or is otherwise related to service.  

In providing this opinion, the examiner must consider the Veteran's lay statements regarding her history of sleep apnea symptoms, even if such symptoms are not documented in her service treatment records.  

The examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea is either caused or aggravated by service-connected hypertension.  If the examiner determines that hypertension aggravated the sleep apnea, the examiner must attempt to establish a baseline level of severity of the sleep apnea prior to aggravation by the hypertension.

In providing this opinion, the examiner must address the medical articles submitted by the Veteran suggesting a relationship between sleep apnea and hypertension.

A complete rationale for all opinions is required.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and it should be explained WHY the opinion cannot be provided without resorting to mere speculation.

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




